UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAROL GRUNEWALD, et al.,

                        Plaintiffs,

                        v.                         Civil Action No. 12-cv-1738 (RLW)

JONATHAN B. JARVIS, DIRECTOR,
NATIONAL PARK SERVICE, et al.,

                      Defendants.


                                 MEMORANDUM OPINION

       Plaintiffs—five Washington, DC residents and an animal rights organization—have sued

the National Park Service and Department of the Interior over a plan to reduce the deer

population in Washington, DC’s Rock Creek Park that will likely involve shooting and killing

deer either with guns or with bows and arrows.         Plaintiffs claim that the government, in

developing its plan, failed to comply with the laws establishing the Park itself and the Park

Service, as well as the National Environmental Policy Act, and bring this action under the

Administrative Procedure Act. Moreover, the Plaintiffs are concerned that implementation of the

plan would turn the Park “into a killing field.” (Dkt. No. 1, at 2). The parties have both moved

for summary judgment, and the case is now ripe for a decision. Based upon the Court’s review

of the Administrative Record, the parties’ briefs, the relevant law, and the arguments of counsel

during the hearing held on March 4, 2013, and for the reasons stated below, the Defendants’

Motion for Summary Judgment (Dkt. No. 18) is GRANTED and Plaintiffs’ Motion for

Summary Judgment (Dkt. No. 13) is DENIED.




                                               1
I.     Factual Summary

       A.      Management of National Parks

       In 1890, before the National Park Service existed, the federal government created one of

the first federal parks in the nation in Washington, DC. See Rock Creek Park Enabling Act, Ch.

1001, 26 Stat. 492 (1890). Additional land has been set aside and added to the park since that

time, and the whole area is commonly referred to as Rock Creek Park. (See AR 16488-93). The

final section of the Enabling Act states that the park:

               shall be under the joint control of the Commissioners of the District of
               Columbia and the Chief Engineers of the United States Army, whose duty
               it shall be, as soon as practicable, to lay out and prepare roadways and
               bridle paths, to be used for driving and for horseback riding, respectively,
               and footways for pedestrians; and whose duty it shall also be to make and
               publish such regulations as they deem necessary or proper for the care and
               management of the same. Such regulations shall provide for the
               preservation from injury or spoliation of all timber, animals, or curiosities
               within said park, and their retention in their natural condition, as nearly as
               possible.

Ch. 1001, § 7, 26 Stat. 492 (1890). “Thus, from its inception Rock Creek Park became a

landscape that combined the conservation and recreational missions of the wilderness preserve

and urban park.” (AR 776).

       Around 26 years later, Congress passed legislation that the President signed establishing

the National Park Service. The statute, known as the Park Service’s Organic Act, states that the

newly formed agency “shall promote and regulate the use of the Federal Areas known as national

parks . . . by such means and measures as conform to the fundamental purpose of the said parks .

. . which purpose is to conserve the scenery and the natural and historic objects and the wild life

therein and to provide for the enjoyment of the same in such manner and by such means as will

leave them unimpaired for the enjoyment of future generations.” 16 U.S.C. § 1. Such “means




                                                  2
and measures” include, at the discretion of the Secretary of the Interior, “the destruction of such

animals and of such plant life as may be detrimental to the use of any of said parks . . . .” Id. § 3.

       Congress later clarified the relationship between a park’s enabling statute and the Park

Service’s Organic Act. Congress provided that the various national parks, “though distinct in

character, are united through their inter-related purposes and resources into one national park

system as cumulative expressions of a single national heritage . . . and administration of these

areas . . . shall not be exercised in derogation of the values and purposes for which these various

areas have been established, except as may have been or shall be directly and specifically

provided by Congress.” Id. § 1a-1. As the Chief Judge of this court has stated, “as Congress has

delegated the administration and preservation of national park resources to Interior and the Park

Service, these agencies enjoy broad discretion in implementing their statutory responsibilities

under the authorizing statutes.” Edmonds Inst. v. Babbitt, 93 F. Supp. 2d 63, 69 (D.D.C. 2000)

(citations omitted). And as the Supreme Court has noted, “the complete power that Congress has

over public lands necessarily includes the power to regulate and protect the wildlife living there.”

Kleppe v. New Mexico, 426 U.S. 529, 540-41 (1976) (internal quotation marks and citation

omitted).

       The National Environmental Policy Act (“NEPA”), enacted in 1970, is a broad and far

reaching statute that impacts the government’s actions not just with respect to national parks, but

to all major environmental actions.       See 42 U.S.C. §§ 4321-4370f.          NEPA requires the

preparation of an Environmental Impact Statement (“EIS”) for “major Federal actions

significantly affecting the quality of the human environment.” Id. § 4332(2)(C); 40 C.F.R. §

1501.4. If a federal agency determines that an EIS is necessary, the resulting document must

detail the “environmental impact of the proposed action,” “any adverse environmental effects



                                                  3
which cannot be avoided should the proposal be implemented,” and “alternatives to the proposed

action.” 42 U.S.C. § 4332. The EIS must include environmental effects of a decision, whether

direct, indirect, or cumulative. See 40 C.F.R. § 1508.25(c). An agency’s ultimate decision must

identify all alternatives considered, and “whether all practicable means to avoid or minimize

environmental harm from the alternative selected have been adopted, and if not, why they were

not.”    Id. § 1505.2.   In addition, NEPA contemplates a role for the public “in both the

decisionmaking process and the implementation of that decision.” Robertson v. Methow Valley

Citizens Council, 490 U.S. 332, 349 (1989). In a NEPA challenge, “[t]he role of the courts is

simply to ensure that the agency has adequately considered and disclosed the environmental

impact of its actions and that its decision is not arbitrary or capricious.” Balt. Gas & Elec. Co. v.

Natural Res. Def. Council, Inc., 462 U.S. 87, 97-98 (1983) (citation omitted). “NEPA merely

prohibits uninformed—rather than unwise—agency action.” Robertson, 490 U.S. at 351.

         B.     Information about Rock Creek Park

         Rock Creek Park spans approximately 2,100 acres, and consists of forest, creek, and

various landscaped areas. (See AR 16484-86, 16492). Approximately 2 million people visit the

Park each year. A variety of wildlife lives in the park, including white-tailed deer, raccoons,

foxes, squirrels, and chipmunks. (AR 16489). In total, scientists believe there are 36 species of

mammals, 181 species of birds, and 19 species of reptiles and amphibians present in the park.

(Id.).

         Not long ago, it appears that Rock Creek Park may have had no deer. When the federal

government established Rock Creek Park in 1890, there were “probably” no deer in the Park.

(See AR 10208 (“Deer populations in the Piedmont were probably extirpated by the late

1800s.”)). But deer eventually began to return. In the decade of the 1960s, when deer were first



                                                 4
spotted again, observation records from Park staff indicate only four sightings of deer. (See AR

16495). By the early 1990s, however, “deer sightings were so prevalent that that observation

cards were no longer completed.” (AR 16495). As of 2009, the Park Service estimated that

Rock Creek Park currently had 67 deer per square mile, thus approximately 314 deer. (See AR

16497).

       Deer are herbivores that eat food found anywhere between the ground and up to about six

feet in height. (See AR 20043). When there are too many deer, a visible browse line can be

detected “at approximately six feet above the ground below which most or all vegetation has

been uniformly browsed.” (Id.). The “Rock Creek Park Final White-Tailed Deer Management

Plan” includes a photograph with a caption noting that “[d]eer have browsed a considerable

amount of the understory at Rock Creek Park.” (AR 16495).

       Since the Park implemented distance sampling, believed to be the most accurate method

for determining the population of deer in the Park, the number of deer has fluctuated between 60

and 98 deer per square mile. (AR 16497). “Research has shown that deer density in excess of

18 deer per square mile of forest has devastating consequences on regeneration.” (AR 20775).

For Rock Creek Park, scientists have estimated that a deer density of fifteen to twenty deer per

square mile is one that would best balance having and maintaining a viable deer population while

also allowing the Park’s forest to naturally regenerate. The scientists behind this estimation of

fifteen to twenty deer per square mile referred to it as “an initial goal, meaning it should be

adjusted during the life of the plan based on the findings of the vegetation monitoring to ensure

that the management goals are met.” (AR 10228).

       Scientists have also been conducting research on the health of vegetation in Rock Creek

Park for over twenty years. Data reveal several significant changes over that time. For example,



                                               5
tree and shrub cover less than two meters (about 6.5 feet) decreased from 46.24% cover in 1991

to 13.90% in 2007. (AR 12685). In addition, scientists have recommended a 67% seedling

stocking rate as necessary for proper forest regeneration. (AR 20739). By 2007, the stocking

rate as measured in Rock Creek Park had fallen to 2.26%. (AR 16498).

       There is no doubt that Rock Creek Park faces more than one threat to its ecological

health. For example, and as particularly relevant in this litigation, exotic species are a problem

in park management generally, and Rock Creek Park is no exception. The exotics problem in

Rock Creek Park “was recognized as early as the 1970s.” (AR 5299). Research conducted in

the late 1990s in the Park and summarized in a report published in 2000 referred to the problem

as “the most serious natural resource management problem in Rock Creek Park” and a “top

management priority.” (AR 3596-97). The source of many of the most aggressive exotic plants

is “landscaped private properties” abutting the Park. (AR 3596). In 2004, the Department of the

Interior published a draft version of an “Invasive Exotic Plant Management Plan.” (AR 5297-

5386). The 2004 report notes that, although “total eradication [of exotic plants] is an unrealistic

goal,” Park “staff have implemented an exotics management program.” (AR 5300-01). As part

of their research, Park staff installed deer exclosures “to directly determine the effects of deer on

the forest. These will be used within the exotics program to estimate whether and how deer

impact exotic plant populations.” (AR 5306). Another mention of deer in the 2004 report occurs

when talking about the invasive plant Japanese Barberry; it states that “infestations [of Japanese

Barberry] will increase in size, density and number, possibly aided by the park’s large whitetail

deer population.” (AR 5338). The Park noted the problem with exotics again in a 2005 General

Management Plan. It stated that because a program underway to treat the exotics problem with

herbicides is only “in a limited portion of the park,” “control efforts are not able to keep pace



                                                 6
with the rate of invasive plant introduction and spread. Management of invasive species will be

a continuous need in the park and operational plans will be updated as control strategies and

funding evolve.” (AR 18773).

       C.     Development of the Final Environmental Impact Statement (“FEIS”)

       As part of a NEPA planning process, in 2005 Rock Creek Park staff convened a Science

Team that “evaluated scientific literature and research on the topic of deer management;

established a monitoring protocol for park deer populations and other park resources; and

recommended resource thresholds at which deer management strategies would be implemented.”

(AR 17171). In September 2006, the Park Service published a notice in the Federal Register

regarding the agency’s intent to prepare a “White-tailed Deer Management Plan Environmental

Impact Statement, Rock Creek Park, Washington, DC.” (AR 9020-21).

       To address concerns about the impact of deer, the Park Service prepared a draft

Environmental Impact Statement (“DEIS”) and published it in 2009. While acknowledging that

deer are an “important park resource,” (AR 13726), the Park Service nonetheless proposed

reducing the number of deer in Rock Creek Park “to support forest regeneration and to protect,

conserve, and restore native species and cultural landscapes,” (AR 13742). The DEIS noted

problems observed from the Park’s deer population, including “a decline in tree seedlings caused

by excessive deer browsing and the ability of the forest to regenerate in Rock Creek Park;

excessive deer browsing impacts on the existing shrubs and herbaceous species; and deer impact

on the character of the park’s cultural landscapes.” (AR 13675).

       In the DEIS, the Park Service focused on four options regarding deer management. (AR

13675). Alternative A proposed by the Park Service was to take no new action. Alternative B

was to use non-lethal actions, including fences and reproductive control agents. Alternative C



                                               7
was to use sharpshooting as well as other related methods where sharpshooting would not be

appropriate. And finally the fourth option proposed, Alternative D—which the Park Service

noted was its preferred alternative—would combine the second and third options, initially using

lethal methods followed by population maintenance via reproductive control, as feasible. The

Park Service made the DEIS available for public review and comment. (AR 13675). It received

many comments from the public and interested organizations, and there is no doubt that the

majority of comments received opposed killing any deer. (See AR 17740).

        Ultimately, after considering the comments received in response to the DEIS, the Park

Service published an FEIS that declared its intention to implement Alternative D. (AR 16450-

17041). It rejected Alternative A because this would result in a larger deer population, and with

it more severe adverse ecological impacts. (See generally AR 16459-67 (summarizing impacts)).

The Park Service rejected Alternative B for several reasons, including that, at this time, the

technology available would reduce the deer population too slowly, thus allowing adverse impacts

to persist for an unacceptably long time. (Id.). It rejected Alternative C because the agency felt

that going forward a combination of methods might work best, and choosing to have no

flexibility would unnecessarily hamper long-term management.         (Id.).   Implementation of

Alternative D would result in around 70 deer in the Park after three years, the target number the

Park Service plans to maintain. (AR 16548). The agency did state that “[i]f an acceptable

reproductive control agent becomes available sooner than expected, the park could select to use

that first . . . .” (AR 17732).

        D.      Procedural History of This Litigation

        Through the FEIS, the Park Service indicated it planned to begin implementation of

Alternative D in December 2012, but Plaintiffs filed this action in October 2012. (See Dkt. No.



                                                8
1 at ¶ 50). Plaintiffs’ initial Complaint alleged violations by the Park Service of the Rock Creek

Park Enabling Act, the Organic Act of the National Park Service, the National Environmental

Policy Act, and the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 500-706, and sought to

“[p]reliminarily and permanently enjoin Defendants’ removal of white-tailed deer by shotgun,

archery, or other means, unless and until” Defendants comply with all laws. (Dkt. No. 1, at 17).

After the parties met and conferred, the Defendants agreed to postpone implementation of the

FEIS. (See Dkt. No. 6). This Court agreed to an expedited schedule on cross-motions for

summary judgment in order to have a decision before March 15, 2013. (Id.). Both Plaintiffs’

and Defendants’ motions are now fully briefed, and the issue is ripe for decision. 1

II.    Motion for Summary Judgment

        Neither the Rock Creek Park Enabling Act, nor the Park Service’s Organic Act, nor

NEPA provides a private right of action or waiver of sovereign immunity. Thus Plaintiffs’

claims depend on the government’s waiver of sovereign immunity in the APA. The APA

requires a court to “hold unlawful and set aside agency action” that is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law,” as well as action adopted “without

observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (D). When ruling on summary

judgment motions in a case involving final review of an agency action under the APA, the

standard set forth in Federal Rule of Civil Procedure 56(c) does not apply because of the limited

role of the court in reviewing the administrative record. 2 See Charter Operators of Alaska v.

Blank, 844 F. Supp. 2d 122, 126-27 (D.D.C. 2012). Instead, summary judgment serves as a

1
       In addition, Plaintiffs moved to supplement the Administrative Record in this case, which
this Court denied, (Dkt. No. 26), and Plaintiffs moved to file an Amended Complaint (See Dkt.
No. 15, Ex. A).
2
       Local Rule 7(h)(1) requires that a party moving for summary judgment attach a
Statement of Undisputed Facts. In cases where judicial review is based solely on the
administrative record, however, a Statement of Undisputed Facts is not required. LCvR 7(h)(2).
                                                 9
mechanism for deciding, as a matter of law, whether the administrative record supports the

agency action and whether the agency action is consistent with the APA standard of review. See

Richards v. INS, 554 F.2d 1173, 1177 & n.28 (D.C. Cir. 1977).

       “[T]he function of the district court is to determine whether or not as a matter of law the

evidence in the administrative record permitted the agency to make the decision it did.” Cottage

Health Sys. v. Sebelius, 631 F. Supp. 2d 80, 90 (D.D.C. 2009) (citation omitted). The district

court must “review the administrative record to determine whether the agency’s decision was

arbitrary and capricious, and whether its findings were based on substantial evidence.” Forsyth

Mem’l Hosp., Inc. v. Sebelius, 639 F.3d 534, 537 (D.C. Cir. 2011) (citing Troy Corp. v.

Browner, 120 F.3d 277, 281 (D.C. Cir. 1997)). A court must “perform a searching and careful

inquiry into the facts underlying the agency’s decision,” but “will presume the validity of agency

action as long as a rational basis for it is presented.” Am. Farm Bureau Fed’n v. EPA, 559 F.3d

512, 519 (D.C. Cir. 2009) (citations and quotation marks omitted). “The Court is not empowered

to substitute its judgment for that of the agency.” Davis v. Latschar, 202 F.3d 359, 365 (D.C.

Cir. 2000) (citations omitted). This is especially so in the context of matters involving complex

scientific issues. See Marsh v. Or. Natural Res. Council, 490 U.S. 360, 378 (1989).

III.   Analysis

       Plaintiffs make several claims in their summary judgment briefing that all fail to

persuade. First, they claim to have “demonstrated” that there is no current overpopulation of

deer in Rock Creek Park. (Dkt. No. 24, at 8). This is flatly contradicted by the Administrative

Record. Second, they misinterpret the Park’s Enabling Act to mean that killing deer should be

prohibited when other options are available to reduce the deer population’s size. Third, they

claim the Park Service failed to address the issue of exotic plants in the FEIS, when the



                                               10
Administrative Record generally and the FEIS specifically clearly and repeatedly address

concerns regarding exotics. Fourth, they falsely claim that the Park Service failed to consider

various issues about visitor enjoyment of the Park. And finally, they claim that the Park Service

did not give due consideration to alternatives to killing deer, notably reproductive controls, when

the Administrative Record reveals that the Park Service considered such controls and found that

they are not currently feasible for controlling the deer in Rock Creek Park. The Court will

address these issues in turn.

       A.      Size of the Deer Population

       Plaintiffs state that “according to the Park Service’s own records, there is no

overpopulation of deer that is currently impairing any of the Park’s resources . . . .” (Dkt. No.

13, at 9). This allegation is contradicted by the voluminous production in this case. The FEIS

and the Administrative Record repeatedly and unequivocally state that deer are currently

impairing the Park.

       Plaintiffs suggest that the FEIS only talks about future problems by selectively quoting

portions of the FEIS that speak in the future tense. (See, e.g., Dkt. No. 13, at 36 (“[A]n

overabundance of deer in Rock Creek Park could adversely affect regeneration of vegetation in

riparian areas.”) (quoting AR 16508) (emphasis added by Plaintiffs)). This unfairly represents

the record. Granted, there is language in the FEIS about the future. But the document is forward

looking, so not only is this not surprising, it is necessary. The larger point, however, is that

Plaintiffs’ representation that “the deer in Rock Creek Park pose no threat to the Park now,”

(Dkt. No. 13, at 37) (emphasis in original), is belied by the Administrative Record and the FEIS.

One does not have to look very far to find that adverse impacts to the Park are not a thing of the

future, but of the present. “The large numbers of white-tailed deer within the park are resulting



                                                11
in a substantial effect on the park ecosystem due to the deer’s heavy browsing of vegetation.”

(AR 16457). Not will result. Are resulting. “[D]eer are affecting the integrity of the understory

structure and species composition, diminishing the value of habitat for other wildlife.” (AR

16508). Not will affect. Are affecting. “[W]hite-tailed deer are having a detrimental effect on

the structure and species richness of native plants in this forest, and as a consequence,

diminishing the value of the habitat for wildlife.” (AR 9476). Not will have. Are having.

Plaintiffs claim that “according to the Park Service’s own records, there is no overpopulation of

deer that is currently impairing any of the Park’s resources . . . .” (Dkt. No. 13, at 9). This

conclusion cannot be reached without ignoring or distorting the record.

       Further, Plaintiffs ignore the conclusion of scientists that a browse line need not be

prominent before a threat to Park health is imminent. Plaintiffs rightly note that the Park Service

has stated that “the browse line is not prominent at Rock Creek Park.” (Dkt. No. 13, at 16

(quoting AR 17731) (emphasis removed)). But the quote is taken out of its context. In full, the

quote reads:   “These impacts [of significantly lower levels of vegetation] can be directly

attributed to deer browsing and indicate deer are affecting the integrity of the understory

structure and species composition, diminishing the value of habitat for other wildlife. While

there is some understory vegetation and the browse line is not prominent at Rock Creek Park,

trends indicate that an unmanaged deer population could lead to these problems, which are

currently being faced by similar eastern national parks.” (AR 17731). Plaintiffs seem to suggest

that the Park Service should not be overly concerned because the browse line is not yet

prominent. While this may be Plaintiffs’ view, it is not the view held by scientists. “Because

overabundant deer can cause severe, long-term impacts that are difficult to reverse, ecologists

should persuade managers to reduce deer numbers before and not after such impacts become



                                                12
evident.” (AR 5772). The logic of scientists with respect to this issue has been followed by

other courts as well. See, e.g., Wilkins v. Sec’y of the Interior, 995 F.2d 850, 853 (8th Cir. 1993)

(interpreting 16 U.S.C. § 3 to mean that “[the Secretary] need not wait until the damage through

overbrowsing has taken its toll on the park plant life and deer herd before taking action no less

than [the Secretary] would be required to delay the destruction of a vicious animal until after an

attack on a person.” (citation omitted)).

       Plaintiffs also claim that “the Park Service’s speculation about future harm was

predicated upon a significant increase in the current deer population.” (Dkt. No. 13, at 37)

(emphasis in original). But the Park Service has stated that the deer population is too high at

current levels, and is having an adverse impact now. Because the deer population is too high

now, the Park Service maintains, a significant increase in the deer population would make a bad

situation worse. Plaintiffs cite to a 1999 National Park Service fact sheet to support their

argument, which states that “[e]vidence of high deer densities or heavy vegetative browsing does

not necessarily mean deer are causing unacceptable harm to park resources.” (Dkt. No. 13, at 38

(quoting AR 3572) (emphasis removed)). But Plaintiffs omit the critical sentence immediately

following: “Rather, park managers must determine that deer are impairing the park’s ability to

achieve management objectives and reach goals.” (AR 3572). That is exactly what the Park

Service has done with respect to Rock Creek Park.

       Plaintiffs misrepresent the 1999 Fact Sheet in another way as well. They state, “as the

Park Service itself informed the public years ago, the agency must have ‘scientific data on

environmental conditions that suggest deer as the principal cause for not achieving’ the Park’s

objectives before it may kill this wildlife . . . .” (Dkt. No. 13, at 39 (quoting AR 3572-73))

(emphasis added by Plaintiffs). But this is a distortion of what the Fact Sheet says. Rather, the



                                                13
Fact Sheet is answering its own question of why deer are not managed in all parks even though

there may be high deer densities. The answer provided is that deer are not managed in all parks

“either because specific goals have not been identified and objectives of natural-resource

managers have not been quantified or” for the reason Plaintiffs cite. (AR 3572-73). Here, the

Park Service has identified specific goals and objectives in its FEIS. Plaintiffs’ omission when

quoting this Fact Sheet alters its meaning.

        Plaintiffs claim that the science relied upon by the Park Service “clearly” “cannot identify

deer, to the exclusion of other sources . . . as the cause of the unnatural decline in native plant

species.” (Dkt. No. 13, at n.9). For example, they claim that a report in the record published by

the National Park Service titled “Impacts of Deer Herbivory on Vegetation in Rock Creek Park,

2001-2009),” (AR 15219-59), omits data necessary to document significant impacts due to deer,

(See Dkt. No. 13, at n.9). This misses a major point of the study, however: the deer are having

negative impacts on Rock Creek Park. The report clearly and unequivocally concludes: “Data

from the first 9 years of the Rock Creek Park herbivory study indicate that deer herbivory is

having significant negative impacts on forest vegetation in the park.” (AR 15236).

        B.      Rock Creek Park Enabling Act & National Park Service Organic Act

        The parties dispute the meaning of the language in Section 7 of the Rock Creek Park

Enabling Act. Plaintiffs argue that because the language in the statute creating Rock Creek Park

states the federal government must “preserv[e] from injury . . . all . . . animals . . . in their natural

condition, as nearly as possible,” that the Park Service’s plan to kill deer violates the statute

because other options are available to the agency. Defendants, meanwhile, argue the statute does

not limit the agency from killing deer despite the alleged availability of other options. To




                                                   14
resolve this dispute over the meaning of the statute, the familiar language from Chevron, U.S.A.,

Inc. v. Natural Resources Defense Council, Inc., helps guide the analysis:

               When a court reviews an agency’s construction of the statute which it
               administers, it is confronted with two questions. First, always, is the
               question whether Congress has directly spoken to the precise question at
               issue. If the intent of Congress is clear, that is the end of the matter; for
               the court, as well as the agency, must give effect to the unambiguously
               expressed intent of Congress. If, however, the court determines Congress
               has not directly addressed the precise question at issue, the court does not
               simply impose its own construction on the statute, as would be necessary
               in the absence of an administrative interpretation. Rather, if the statute is
               silent or ambiguous with respect to the specific issue, the question for the
               court is whether the agency’s answer is based on a permissible
               construction of the statute.

467 U.S. 837, 842-43 (1984) (footnotes omitted). Under Chevron step one, if the statute is clear

and unambiguous, the analysis for the court ends, and that clear and unambiguous Congressional

language controls. If that is not the case, the analysis shifts to Chevron step two, whereby a

“court must defer to the agency’s interpretation so long as it is reasonable, consistent with the

statutory purpose, and not in conflict with the statute’s plain language.” Coal Emp’t Project v.

Dole, 889 F.2d 1127, 1131 (D.C. Cir. 1989).

        Plaintiffs argue that the language to protect animals “as nearly as possible” is

incompatible with killing deer when other options are available. Plaintiffs repeatedly quote the

“as nearly as possible” language throughout their summary judgment brief. (See Dkt. No. 13, at

11, 12, 35, 36 n.8, 39, 41).     But context matters.    The Enabling Act does not direct the

government to protect animals “as nearly as possible” in every situation, no matter what.

Instead, the language comes in the following sentence: “Such regulations shall provide for the

preservation from injury or spoliation of all timber, animals, or curiosities within said park, and

their retention in their natural condition, as nearly as possible.” Ch. 1001, § 7, 26 Stat. 492




                                                15
(1890). Determining when the Park Service shall preserve animals “as nearly as possible,” then,

pursuant to the Enabling Act, requires an understanding of the reference to “[s]uch regulations.”

       The regulations referred to are found in the previous sentence of the statute, and do not

clearly refer to deer management. There, the statute states that the government has the duty to

“lay out and prepare roadways and bridle paths, to be used for driving and for horseback riding,

respectively, and footways for pedestrians; and whose duty it shall also be to make and publish

such regulations as they deem necessary or proper for the care and management of the same.

Such regulations . . . .” Ch. 1001, § 7, 26 Stat. 492 (1890) (emphasis supplied). Deference to a

park’s Enabling Act is proper when it “directly and specifically” speaks to issues contrary to the

“values and purposes” of the broader national park system. See 16 U.S.C. § 1a-1. When

speaking of preservation “as nearly as possible,” Congress did so in the context of laying out of

roads and paths. This is not related to deer management, and thus falls outside of Chevron step

one when trying to determine its application to deer management.

       Plaintiffs take issue with this analysis in their Reply Brief, but they miss the mark. The

issue at Chevron step one is whether Congress has “directly spoken” to the “precise question at

issue.” In their summary judgment brief, Plaintiffs make their own Chevron step one argument,

claiming that the Park’s Enabling Act is a “command” that “requires the agency to refrain from

killing the native wildlife in the Park unless it has no other option available to preserve the other

resources of the Park.” (Dkt. No. 13, at 35). Defendants responded by arguing that Congress

had not spoken to this issue directly; that is, the Enabling Act does not clearly set out how the

Park should manage resources to maintain a natural condition, nor did Congress define “as

nearly as possible.” (See Dkt. No. 18, at 40-44). Yet Plaintiffs criticized the agency’s position

by citing cases that deal with Chevron step two. (See Dkt. No. 24, at 12-13 (citing Defenders of



                                                 16
Wildlife v. Norton, 258 F.3d 1136, 1141 (9th Cir. 2001), which calls the statute at issue in that

case “inherently ambiguous,” and S. Utah Wilderness Alliance v. Dabney, 222 F.3d 819, 827

(10th Cir. 2000), which notes “we cannot resolve the issue before us under step one of Chevron;

instead we must reach step two.”)).        Also, Plaintiffs are incorrect when they claim that

Defendants have offered an interpretation of the Enabling Act inconsistent with prior agency

action. Plaintiffs have made no demonstration, nor could they, that the Park Service has ever

represented that the Enabling Act prohibits the culling of one species of animal so as to protect

other plant and animal species in the Park.

       Because the language in Section 7 of the Park’s Enabling Act does not speak directly to

deer management, the analysis proceeds to Chevron step two: “whether the agency’s [action] is

based on a permissible construction of the statute.” 467 U.S. at 843. Because the Enabling Act

does not speak directly to the issue of deer management, and thus does not conflict with the Park

Service’s Organic Act, the agency’s interpretation of the Enabling Act to require a balanced

approach to protecting all animals and vegetation in the park is permissible. The FEIS is

designed to maintain a population of white-tailed deer in balance with other resources. This

accords with the language of the Enabling Act, which refers to the preservation of all timber and

animals, not just some. Thus, the Park Service’s interpretation is entitled to deference.

       The Park Service’s interpretation of the Enabling Act makes even more sense when

viewed in conjunction with the agency’s Organic Act. Congress’ lack of explicit instruction with

respect to deer management in the Enabling Act—no surprise given that deer likely did not exist

in the Park when Congress passed the statute—further clarifies that Congress vested the Park

Service with discretion under the Organic Act “to conserve the scenery and the natural and

historic objects and the wildlife therein . . . in such manner and by such means as will leave them



                                                17
unimpaired for the enjoyment of future generations.” 16 U.S.C. § 1. In one sense, this language

is analogous to Section 7 of the Park’s Enabling Act. But it is modified in a critical way: the

Organic Act provides, at the discretion of the Secretary of the Interior, “for the destruction of

such animals and of such plant life as may be detrimental to the use of any . . . parks . . . .” 16

U.S.C. § 3. Courts have frequently found this authority allows the Park Service to reduce deer

populations. See, e.g., Davis v. Latschar, 83 F. Supp. 2d 1 (D.D.C. 1998), aff’d 202 F.3d 359

(D.C. Cir. 2000); Friends of Animals v. Caldwell, No. 2:09-cv-5349, 2010 WL 4259753 (E.D.

Pa. Oct. 27, 2010).

       In Plaintiffs’ summary judgment motion, they allege Defendants violated NEPA and the

Park’s Enabling Act, but do not allege a violation of the National Park Service’s Organic Act.

Although Plaintiffs’ Complaint alleges a violation of the Organic Act, their summary judgment

motion contains two argument sections: one on an alleged violation of the Enabling Act, and the

other on alleged violations of NEPA.       The only mention of the Organic Act is a blatant

misrepresentation that “the Park Service fail[ed] even to invoke Section 3 of the organic statute

as the basis for killing the deer.” (Dkt. No. 13, at 41 n.11). This is simply not true. Not only

does the FEIS cite and quote 16 U.S.C. § 3, (AR 16493), but the agency notes that “[i]n defining

this discretion, the 10th Circuit Court of Appeals overturned a district court decision, holding in

part that the NPS ‘need not wait until the damage through overbrowsing has taken its toll on park

plant life . . . before taking preventative action.’ N.M. State Game Comm’n v. Udall, 410 F.2d

1197, 1201 (10th Cir. 1969). “This discretion has been reinforced over time.” (Id.).

       Although not addressed in their initial brief, Plaintiffs seek to revive their Organic Act

argument in their Opposition/Reply brief. (Dkt. No. 24, at 30-33). In so doing, their argument

focuses on whether the government failed to account for the possibility that shooting and killing



                                                18
deer would “diminish opportunities for current or future generations to enjoy . . . or be inspired

by park resources or values.” (Dkt. No. 24, at 31 (quoting AR 7606) (emphasis removed)). This

is essentially a repackaging of one of Plaintiffs’ NEPA claims, as discussed below. As a matter

of civil procedure, Plaintiffs have waived any Organic Act argument. See, e.g., Grenier v.

Cyanamid Plastics, Inc., 70 F.3d 667, 678 (1st Cir. 1995) (“Even an issue raised in the complaint

but ignored at summary judgment may be deemed waived.”); see also John C. Flood of Va., Inc.,

v. John C. Flood, Inc., 700 F. Supp. 2d 90, 96 n.4 (D.D.C. 2010), aff’d, 642 F.3d 1105 (D.C. Cir.

2011) (rejecting theories not raised in summary judgment motion “even if alluded to in the

Complaint”). Although this Organic Act claim need not be considered because it is not properly

before the Court, the claim would fail anyway because the government did account for the

considerations raised by Plaintiffs when it explained how it would seek to minimize the impact

of its activity by acting when visitation was low, using noise suppression technology, and other

methods. (AR 16732). This same issue is discussed, properly, in the Court’s NEPA analysis.

       C.      National Environmental Policy Act (“NEPA”)

               1.     Nonnative, Exotic Plants

       NEPA requires that an agency identify the purpose and need for action. See 40 C.F.R. §

1502.13. The Park Service identified eleven objectives of the FEIS. (AR 17730). It stated the

purpose was “to develop a white-tailed deer management strategy that supports long-term

protection, preservation, and restoration of native vegetation and other natural and cultural

resources in Rock Creek Park.” (AR 17729). Plaintiffs do not offer any serious challenge to the

agency’s purpose or objectives. Given that courts evaluate agency objectives “with considerable

deference to the agency’s expertise and policy-making role,” City of Alexandria v. Slater, 198

F.3d 862, 867 (D.C. Cir. 1999), and the lack of significant debate on this point, this Court finds



                                               19
that the Park Service’s objectives are reasonable, see Theodore Roosevelt Conservation P’ship v.

Salazar, 744 F. Supp. 2d 151, 161 (D.D.C. 2010). In addition, the government notes it examined

a wide range of direct and indirect impacts of Alternative D, including impacts on “vegetation;

soils and water quality; wetlands and floodplains; wildlife and wildlife habitat; rare, unique,

threatened, or engendered species; cultural landscapes; soundscapes; visitor use and experience;

visitor and employee safety; [and] socioeconomic resources.” (Dkt. No. 18, at 63 (citing AR

17318-427)).     This list, and the analysis of these issues in the FEIS, indicates that the

government took the requisite “hard look” at the potential consequences of its proposed action,

as required by NEPA. See Robertson, 490 U.S. at 350. But there is one item in particular left

off this list that Plaintiffs challenge.

        A major criticism Plaintiffs offer with respect to Defendants’ compliance (or, in their

view, lack thereof) of NEPA is that the government failed to consider the management of deer in

conjunction with the Park’s problems with exotic species. The government argues initially that

Plaintiffs’ NEPA argument with respect to exotic species is not properly before this Court

because Plaintiffs failed to make the government aware of the issue. (Dkt. No. 18, at 65). On

this point, the government’s argument is rejected. The government cannot legitimately claim

surprise that properly dealing with the issue of exotic species formed an important part of the

FEIS. For example, the index of the FEIS includes 31 entries for “exotic plant.” (See AR

17039). The import of the issue should not have been lost on the government. Thus two

questions remain:       did the government need to address exotics and deer management

simultaneously, and did they properly address exotics in the FEIS.

        First is the issue of whether the government needed to address exotics and deer

management simultaneously. Plaintiffs are correct that multiple actions are to be considered



                                               20
together in certain circumstances. See 40 C.F.R. §§ 1508.25(a)(1)-(a)(3). But the fundamental

flaw with Plaintiffs’ argument is that it goes against longstanding precedent that “[a]n agency

enjoys broad discretion in determining how best to handle related, yet discrete, issues in terms of

procedures and priorities.” Mobil Oil Exploration & Producing Se. Inc. v. United Distribution

Cos., 498 U.S. 211, 230 (1991) (citations omitted). It is “absolutely clear” that agencies are free

to engage in multiple rulemakings at their discretion “[a]bsent constitutional constraints or

extremely compelling circumstances.” Vt. Yankee Nuclear Power Corp. v. Natural Res. Def.

Council, Inc., 435 U.S. 519, 543 (1978) (citations omitted). “[A]n agency need not solve every

problem before it in the same proceeding. This applies even where the initial solution to one

problem has adverse consequences for another area that the agency was addressing.” Mobil Oil,

498 U.S. at 231 (citing Vt. Yankee, 435 U.S. at 543-44). As stated by the Ninth Circuit and

perfectly on point here, a court “cannot force an agency to aggregate diverse actions to the point

where problems must be tackled from every angle at once. To do so risks further paralysis of

agency decisionmaking.” Nw. Res. Info. Ctr., Inc. v. Nat’l Marine Fisheries Serv., 56 F.3d 1060,

1069 (9th Cir. 1995) (citation omitted).     Thus it is perfectly acceptable for the agency to

conclude that “[t]he plan/EIS for deer management is an example of an implementation plan that

focuses on deer management and not invasive plant management. These two subjects, although

in some ways related, are addressed in two different planning efforts.” (AR 16871).

       The cases cited by Plaintiffs are not to the contrary. For example, Plaintiffs cite to

Kleppe v. Sierra Club, 427 U.S. 390 (1976), multiple times in their summary judgment brief.

(See Dkt. No. 13, at 14 & 42). Both times they quote the opinion for the proposition that the

exotics and deer issues must be handled together, 3 they use the same sentence, and omit the same



3
       The Kleppe opinion is cited elsewhere in the brief for other propositions.
                                                21
compound adjective. The sentence, as included by Plaintiffs, is that “[w]hen several proposals

for . . . actions that will have a cumulative or synergistic environmental impact upon a region are

pending concurrently before an agency, their environmental consequences must be considered

together.” (Id. (citing Kleppe, 427 U.S. at 410) (Plaintiffs’ emphasis removed)). First of all, the

opinion refers not to proposals generally, as Plaintiffs represent, but to “proposals for coal-

related actions.” Kleppe, 427 U.S. at 410. This changes the meaning considerably, because the

Court is not talking about just any proposals. But even more important, in Kleppe, where coal-

related actions were at issue, the Supreme Court still rejected the NEPA challenge, finding that

where resolving issues “requires a high level of technical expertise,” it “is properly left to the

informed discretion of the responsible federal agencies.” Kleppe, 427 U.S. at 412. Thus the case

in fact supports Defendants’ position.

       Plaintiffs also rely on Fund for Animals v. Clark, 27 F. Supp. 2d 8 (D.D.C. 1998). In fact

this is a case upon which Plaintiffs principally rely. (See Dkt. No. 24, at 4). But this case is of

little help. In Fund for Animals, the court found that federal agencies failed to consider two

related actions where one had a profound impact on the other and the record was clear the

agency did not consider the combined impact. 27 F. Supp. 2d at 14. The court criticized the

agencies for failing to consider animal feeding and management programs together “so that the

involved agencies could determine the combined impact of the programs. The record is clear

that the [Environmental Assessment] submitted . . . does not consider the combined

environmental impact of these . . . actions.” Id. In sum, the issue is not whether inextricably

linked issues can be separated by agencies in an EIS. The issue is whether subjects that have a

more peripheral relationship, such as deer and exotics, can be managed with awareness of both

subjects without halting the ability of the agency to handle either. As articulated by the court in



                                                22
Fund for Animals, an agency may address different issues at different times; what it may not do

is “unreasonably” “segment actions.” 27 F. Supp. 2d at 13. The Park Service here does not

unreasonably segment actions under NEPA when “park staff have implemented an exotics

management program,” (AR 16506), as well as when scientific research indicates adverse

impacts from deer requires action.

       Second is the issue of whether the government properly addressed the subject of exotics

in the FEIS. Section II.A of Plaintiffs’ summary judgment motion is titled “The Park Service

Has Violated NEPA By Failing To Address The Invasive Species Problem As Part Of Its

Management Decision.” But in that very section of Plaintiffs’ brief, they acknowledge that one

of the objectives of the FEIS is to “reduce the spread of nonnative plant species through effective

deer management.” (See Dkt. No. 13, at 43 (quoting AR 16456)). Anyone reviewing the FEIS

does not have to read far before the subjects of deer management and exotics are discussed

together: there are five mentions of the two subjects in the first two pages. (See AR 16456-57

(objectives of deer management plan include to: “[p]rotect the natural abundance, distribution,

and diversity of native plant species”; “[m]aintain, restore, and promote a mix of native plant

species and reduce the spread of nonnative plant species through effective deer management”;

“[p]rotect the natural abundance, distribution, and diversity of native animal species within the

park by reducing excessive deer browsing, trampling, and nonnative seed dispersal”; “[p]rotect

habitat of rare plant and animal species from adverse effects of deer, such as excessive deer

browsing, trampling, and nonnative seed dispersal”; “[p]rotect the integrity, variety, and

character of the cultural landscapes by reducing excessive deer browsing, trampling, and

nonnative seed dispersal”).    The Table of Contents includes sections on “Exotic Invasive

Species” and “Exotic Invasive Species in Rock Creek Park.” (AR 16471). It is thus difficult to



                                                23
square Plaintiffs’ claim that the agency ignored the issue of exotics in the FEIS, especially when

Plaintiffs themselves acknowledge that the agency explicitly discussed the issue.

       The record is replete with examples of Defendants addressing the problem with exotics in

Rock Creek Park, and considering the issue along with the issue of deer management. For

example, the Science Team assembled by the Park Service concluded “that deer reduction must

occur first and then the management of invasive species would need to be evaluated to determine

if they limit the recovery of the native habitat.” (AR 10230). The FEIS states that “[a] continued

large deer population and related browsing [would] result[] in decreased plant diversity [and]

increased exotic plants . . . .” (AR 16462). It also states that “overbrowsing by deer gives

invasive exotic plant species an opportunity to become established, which could potentially

outcompete native plants and contribute to adverse impacts to visitors who value native

vegetation.” (AR 16729). It adds that “[d]eer can promote nonnative species through habitat

alteration (disturbance to vegetation and soils from trampling) and through seed dispersal from

seeds carried on their coats or found in fecal matter.” (AR 16590) (citations omitted). And the

list goes on. One simply cannot reconcile Plaintiffs’ claim that Defendants failed to address deer

management and exotics together with the Administrative Record. Plaintiffs relatedly argue that

the Park Service violated NEPA by failing to consider whether reducing the number of deer at

Rock Creek Park may promote the spread of exotic species. (See Dkt. No. 13, at 45-48). But

Plaintiffs point to nothing in the record to suggest that reducing the number of deer may increase

the spread of exotics. In fact, the Administrative Record suggests the exact opposite.

       Plaintiffs call the Park Service’s alleged failure not to address exotics in the context of

the FEIS’s objectives to protect, preserve, and restore native vegetation “[m]ost startling.” (Dkt.

No. 13, at 32). The Plaintiffs contend that “the Park Service failed to consider the impact that



                                                24
killing the deer may have on promoting the expansion of exotic species into the Park. This

omission is particularly glaring in light of the fact that the Park Service emphasized the

beneficial ‘socio-economic’ impacts its decision to kill the deer will have on the private

properties that surround the Park as part of its environmental analysis.” (Dkt. No. 13, at 32)

(citations omitted) (emphasis in original). But the Administrative Record reveals that in fact the

Park Service did consider this issue. For example, the Science Team assembled by the Park

Service stated: “Deer typically have not shown any preference for the invasive species; they

seem to prefer the native plants in Rock Creek Park. Therefore, the Science Team deduced that

decreased deer density would not directly result in increased invasive species.” (AR10230)

(emphasis added). In addition, research published in 2011 appearing in the Administrative

Record states: “Protection of vegetation from deer herbivory appears to have had virtually no

impact on non-native species richness.” (AR 15236). Thus Plaintiffs’ argument that the Park

Service did not consider the impact on exotic species of lowering the deer population does not

withstand scrutiny. While the subject may not be addressed at the length Plaintiffs desire, “some

degree of speculation and uncertainty is inherent in agency decisionmaking,” and an “agency

need not stop in its tracks when it lacks sufficient information.” Oceana, Inc. v. Evans, 384 F.

Supp. 2d 203, 219 (D.D.C. 2005) (citations omitted).

       Based on all of this, this Court is convinced that the Park Service acted within its

discretion to address deer management through the FEIS without simultaneously implementing a

final, detailed plan for the control of exotics. Here the Science Team assembled by the Park

Service stated: “Deer typically have not shown any preference for the invasive species; they

seem to prefer the native plants in Rock Creek Park. Therefore, the Science Team deduced that

decreased deer density would not directly result in increased invasive species.” (AR10230)



                                               25
(emphasis added). “The NEPA process involves an almost endless series of judgment calls. . . .

It is of course always possible to explore a subject more deeply and to discuss it more

thoroughly.    The line-drawing decisions necessitated by this fact of life are vested in the

agencies, not the courts.” Coal. on Sensible Transp., Inc. v. Dole, 826 F.2d 60, 66 (D.C. Cir.

1987). There is no reason for this Court to interfere with the government’s decision to manage

the deer population in Rock Creek Park in accordance with the FEIS.

                2. Impact on Park/Visitors

        NEPA requires an agency to consider “the relationship of people with their

environment.” 40 C.F.R. § 1508.14. Plaintiffs claim that “the agency summarily dismissed all

adverse impacts to visitors as ‘negligible’ simply because the killing would ‘primarily occur

during fall and winter and at night’ and not all of the deer would be killed.” (Dkt. No. 13, at 50

(quoting AR 16734) (emphasis in original)). But the Park Service did consider impacts on

visitors to the Park.

        There are several ways in which the Park Service considered visitor impacts.          For

example, while acknowledging that use of methods such as sharpshooting would have some

negative impacts on visitors, the Park Service considered that those would be mitigated—albeit

not eliminated—by trying to do all culling at night when the Park is closed, and during the winter

when there are fewer visitors. (AR 16734). Plaintiffs’ representation that the agency dismissed

all impacts as negligible is not accurate. For example, the agency acknowledged that people

close “to the source of the firearm would likely experience moderate adverse impacts if such

sounds made enjoyment of other activities in the area difficult,” and that “[o]verall impacts to

soundscapes under [Alternatives C & D] would be short and long term, adverse, and minor to

moderate, particularly due to the use of firearms.” (AR 16724-25). Ultimately this “would be



                                               26
expected to decrease in the long term, as deer populations in all affected areas decrease and the

need for direct reduction decreases as well.” (AR 16726). Although there would be fewer deer,

certainly “opportunities to view deer would still exist.” (AR 16734). And of course there is the

consideration that the overall impact of Alternative D is designed to increase plant and animal

diversity, thus allowing visitors to the Park to “enjoy enhanced scenery.” (Id.).

       Plaintiffs claim that because the Park Service failed to consider the impact using lethal

force will have on the “traditional park character and visitor experience,” (AR 18615), the

agency violated NEPA. Plaintiffs argue, for example, that “merely knowing that wildlife is

being killed each night will itself generate extremely negative impacts.” (Dkt. No. 13, at 49).

But “merely knowing” about what is happening to wildlife is a psychological injury not

cognizable under NEPA. See Fund for Animals, Inc. v. Lujan, 962 F.2d 1391, 1396 (9th Cir.

1992); see also Sierra Club v. Marsh, 872 F.2d 497, 504 (1st Cir. 1989) (“[T]he harm at stake in

a NEPA violation is a harm to the environment, not merely to . . . psychological well-being.”)

(emphasis removed). There is no logical end to the argument advanced here by Plaintiffs;

presumably there are members of the public for whom merely knowing that wildlife is being

subjected to reproductive controls may generate negative impacts. This is not the type of injury

NEPA is designed to protect. Moreover, Defendants considered and weighed the issue as part of

their overall decisionmaking. 4 Thus the cases cited by Plaintiffs are of little help. For example,




4
        Plaintiffs argue that the failure to conduct a visitor use study specific to this plan violates
NEPA because the government therefore did not consider how the deer management plan will
impact Park use. But the government does have an understanding of what people particularly
value in Rock Creek Park from a previous study conducted in 1999 that “assessed why visitors
came to the park, what was important to them at the park, what were their perceptions of the
park, and how they rated park amenities.” (AR 16629). In addition, “[m]ore specific visitor
studies have been done in other parks to look at visitors’ and residents’ perceptions of deer,” (AR
16903), and the Park Service rationally “believes that it is not unreasonable to make assumptions
                                                  27
Plaintiffs cite Bluewater Network v. Salazar, 721 F. Supp. 2d 7 (D.D.C. 2010), but even

Plaintiffs themselves note that in Bluewater Network there was “no discussion” in the NEPA

document about the impact of changing course and allowing watercraft back into two national

parks. (See Dkt. No. 24, at 49). Such is not the case here, as previously discussed.

               3. Reproductive Control Methods

       The Park Service developed a set of five criteria to determine whether a reproductive

agent would be appropriate for use in Rock Creek Park to manage the deer population. The

agent must: be federally approved for free-ranging populations; be effective for three to five

years; be able to be administered remotely; allow the meat to remain safe for human

consumption; and have demonstrated its efficacy in a free-ranging population with limited

behavioral impacts. (AR 17734-35). Plaintiffs suggest that reproductive controls would be a

preferable method for controlling deer than the Park Service’s Alternative D. (See Dkt. No. 13,

at 40). Their argument is based primarily on the claim that such controls have been used to

control deer populations in other areas. (Id.). They also state in a footnote that “the mere fact

that some reproductive control agents lack federal approval is not a legitimate basis for rejecting

this approach.” (Id. at 40 n.10).

       While reproductive controls may hold promise for the future, the Administrative Record

supports the Park Service’s conclusion that such controls are inadequate to meet the Park’s needs

now. Research analyses in the Administrative Record indicate that immunocontraceptive agents

can be effective at maintaining wild animal populations, but not, as is relevant here, reducing

such populations, particularly deer. (See, e.g., AR 14821-36; AR 13166-93; AR 4603-38). One

study in the record found that “for long-lived species like deer, it may be prudent to reduce the


about visitor experiences when similar studies have been completed in national park areas,” (AR
16905).
                                                28
population to a desired number by some other management technique before applying fertility

control to stabilize herd growth.” (AR 14828). Another called their use on deer herds such as

those found in Rock Creek Park “impractical and ineffective. Because fertility control has no

short-term effect on population size, pre or post treatment culling will be an essential part of the

timely resolution of deer problems with fertility agents.” (AR 13185). Yet another found that

for “white-tailed deer, which have a low reproductive rate and life span from 10 to 12 years,

fertility control alone will probably not be effective in reducing the population. . . . From a

practical standpoint, it would be better to reduce the deer herd to a desired number by some other

management technique, then apply fertility control to stabilize herd growth.” (AR 4613 (citation

omitted)). The Administrative Record here amply supports Defendants’ decision not to rely

solely on reproductive controls to address the deer management issue.

       Plaintiffs point to research studies that purportedly support their argument in favor of

preferring reproductive controls over Alternative D, but upon closer examination this support

fades. For example, Plaintiffs state that one type of reproductive control “has been successfully

used at Assateague Island National Seashore to reduce the wild horse population.” (Dkt. No. 13,

at 24 n.5). But Plaintiffs fail to note the data at issue: the study reveals it took fifteen years to

reduce the population by 16%. (See AR 16796). This math, as applied to Rock Creek Park, fails

to address the problem as scientists have recommended both in terms of the speed and amount of

necessary population reduction. Two other studies cited by Plaintiffs, which looked at a small

segment of fenced deer populations, “indicate that the amount of reduction in deer density

needed to achieve the desired forest regeneration would take a long time to occur, and forest

regeneration would not be successful within the life of this plan.” (AR 16837). Another study

cited by Plaintiffs involved fenced deer at a zoo who were surgically sterilized. (AR 16538). All



                                                 29
of this research is either inapposite, or affirms that relying solely on reproductive controls is not

currently feasible.

                                         CONCLUSION

       Nature is dynamic and ever-changing. When Congress passed the Rock Creek Park

Enabling Act in 1890, they could hardly have imagined a deer population causing problems in

the Park, given the likely absence of the animal in the Park. Yet the Park Service is now faced

with a difficult decision.    The deer population in the Park is above what scientists have

concluded is healthy for the long-term management of the Park. There appears to be little

dispute that a decision must be made about what to do, and people understandably have strong

views about the right course. But the role of this Court is not to decide that course. That is a role

that Congress has entrusted to the Park Service. As the Supreme Court has explained, “[t]he

question presented for review in this case is a classic example of a factual dispute the resolution

of which implicates substantial agency expertise,” Marsh, 490 U.S. at 376, and the review of

complex scientific information is when a court should be “most deferential,” Balt. Gas & Elec.

Co., 462 U.S. at 103. Plaintiffs do not offer argument to justify withholding deference to the

Park Service’s reasoned decisionmaking in this case. Accordingly, Defendants’ motion for

summary judgment (Dkt. No. 18) is granted, and Plaintiffs’ motion for summary judgment (Dkt.

No. 13) is denied. An Order accompanies this Memorandum.
                                                                     Digitally signed by Judge Robert L.
                                                                     Wilkins
                                                                     DN: cn=Judge Robert L. Wilkins,
                                                                     o=U.S. District Court, ou=Chambers
                                                                     of Honorable Robert L. Wilkins,
                                                                     email=RW@dc.uscourt.gov, c=US
                                                                     Date: 2013.03.14 14:16:14 -04'00'
Date: March 14, 2013
                                                      ROBERT L. WILKINS
                                                      United States District Judge




                                                 30